Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 06/11/2021 ("06-11-21 OA"), the Applicant (i) amended the previously-indicated allowable claim 3 in independent form to include the limitations of the base claim 1 and the intervening claim 2, (ii) amended the previously-indicated allowable claim 4 in independent form to include the limitations of the base claim 1 and (iii) amended the previously-indicated allowable claim 6 in independent form to include the limitations of the base claim 1 and then canceled claims 1 and 2 on 09/08/2021 ("09-08-21 Response"). 
The Applicant also amended claims 5, 7-14 and 17, canceled claims 25 and 26, added new claim 27, and amended the title in the 09-08-21 Response.  
Currently, claims 3-17 and 27 are pending. 

Response to Arguments
Applicant's amendments to the title have overcome the objection to the Specification set forth on page 2 under line item number 1 of the 06-11-21 OA.
Applicant's cancelation of claims 25 and 26 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 25 and 26 as being anticipated by Park set forth starting on page 3 under line item number 2 of the 06-11-21 OA. 
Applicant's rewriting of the previously-indicated allowable claim 3 in independent form to include the previously-presented base claim 1 and the intervening claim 2 and  

Allowable Subject Matter
Claims 3-17 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claim 3 is allowed, because the previously-indicated allowable claim 3 has been amended in independent form to include the limitations of the base claim 1 and the intervening claim 2 as stated on page 11 under line item number 4 of the 06-11-21 OA.
Claims 8, 9, 14 and 15 are allowed, because they depend from the allowed independent claim 3. 

Independent claim 4 is allowed, because the previously-indicated allowable claim 4 has been amended in independent form to include the limitations of the base claim 1 as stated on page 11 under line item number 4 of the 06-11-21 OA.
Claims 5, 10, 11 and 17 are allowed, because they depend from the allowed independent claim 4. 

Independent claim 6 is allowed, because the previously-indicated allowable claim 6 has been amended in independent form to include the limitations of the base claim 1 as stated on page 11 under line item number 4 of the 06-11-21 OA.
Claims 7, 12, 13, 16 and 27 are allowed, because they depend from the allowed independent claim 6. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        13 September 2021